DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 27 August 2021.  Claims 13, 15-17, 19, 20 and 22-24 have been amended.  Claims 1-12 were previously cancelled.  Claims 13-24 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 5, filed 27 August 2021, with respect to objected claims 15 and 22-24 have been fully considered and are persuasive in light of the claim amendments filed on 27 August 2021.  The objections of claims 15 and 22-24 has been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 5-6, filed 27 August 2021, with respect to rejected claims 16, 17, 19, 20 and 22 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 27 August 2021.  The rejections of claims 16, 17, 19, 20 and 22 have been withdrawn. 

The Applicant’s has failed to amend the limitation of “two operating devices” in claim 13, line 5; hence, the rejections of claim 15 and dependent claims 14-24 are maintained. 
The Applicant has neither addressed the rejections of claims 15 and 23 under 35 U.S.C. 112(b) as set forth in the Non-Final Office Action mailed on 22 June 2021 (pg. 5, paragraph 11 and pg. 6, paragraph 13) for the recitation of the phrase “in particular” nor amended the claims filed on 27 August 2021; hence, the rejections of claims 15 and 23 are maintained. 

Applicant's arguments, see Remarks, pgs. 6-7, filed 27 August 2021, with respect to rejected claims 13, 14, 16 and 24 under 35 U.S.C. 102(a)(1)/(a)(2) have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument,
The slave devices do not include control units that operate completely independent of the information coming from the central control unit. Also, since they are slave units, per se, they do not include this feature.  (see Remarks, pgs. 6, paragraph 5 - pg. 7, paragraph 1)

The Examiner respectfully disagrees.

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “the control units of the least two operating devices operate completely independent of information coming from the central control unit” in claim 13 was newly presented in the Amendment After Non-Final received on 27 August 2021 by the Office, and has been addressed as set forth in the Office Action below.

Applicant's arguments, see Remarks, pgs. 7-8, filed 27 August 2021, with respect to rejected 15 and 17-23 claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

In regards to the Applicant’s argument, “The combination of the Pivac and Yundt references fail to overcome the deficiencies of the Fujita reference.”  (see Remarks, pg. 7, paragraph 4)  The Examiner respectfully disagrees.

	The Examiner refers to the above response, pg. 3, paragraph 7 of this Office action, and the argument herein as addressed. 

With respect to the Applicant’s argument, “The combination of the Albright reference fails to overcome the deficiencies of the Fujita reference.”  (see Remarks, pg. 7, paragraph 6)  The Examiner respectfully disagrees.  

The Examiner refers to the above response, pg. 3, paragraph 7 of this Office action, and the argument herein as addressed.

In regards to the Applicant’s argument, “The combination of the Czeranna reference fails to overcome the deficiencies of the Fujita reference.”  (see Remarks, pg. 8, paragraph 1)  The Examiner respectfully disagrees.

	The Examiner refers to the above response, pg. 3, paragraph 7 of this Office action, and the argument herein as addressed. 

With respect to the Applicant’s argument, “The combination of the Kamiya reference fails to overcome the deficiencies of the Fujita reference.”  (see Remarks, pg. 8, paragraph 3)  The Examiner respectfully disagrees.  

The Examiner refers to the above response, pg. 3, paragraph 7 of this Office action, and the argument herein as addressed.

In regards to the Applicant’s argument, “The combination of the Torii reference fails to overcome the deficiencies of the Fujita reference.”  (see Remarks, pg. 8, paragraph 5)  The Examiner respectfully disagrees.

	The Examiner refers to the above response, pg. 3, paragraph 7 of this Office action, and the argument herein as addressed. 

With respect to the Applicant’s argument, “The combination of the Kogan reference fails to overcome the deficiencies of the Fujita reference.”  (see Remarks, pg. 8, paragraph 7)  The Examiner respectfully disagrees.  

The Examiner refers to the above response, pg. 3, paragraph 7 of this Office action, and the argument herein as addressed.

Claims 19 and 20 stand objected to for grammatical issues, claims 14, 15 and 23 stand rejected under 35 U.S.C. 112(b), claims 13- 24 stand rejected under 35 U.S.C. 112(a)(1)/(a)(2), and claims 15 and 17-23 stand rejected under 35 U.S.C. 103.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 recites the grammatical error, “… device devices each have has …” in line 2.  

Claim 20 recites the grammatical error, “at least two electronically operating device” in lines 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 13 recites “two operating devices” in line 5 and “the at least two operating devices” in line 6.

Claim 14 recites the limitation "the operating devices" in line 2.  
Claims 14-24, dependent from claim 13, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 13.

Claim 23, dependent from claim 14, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 14.

A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “integrated safety functions”, and the claim also recites “in particular a STO safety function” which is the narrower statement of the limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 15 recites, “an electrical cabling … to transfer information as well as supply power and for integrated safety functions, in particular a Safe, Torque, Off safety function operated by the control unit independent of information coming from the central control unit.” in lines 4-6.  The relationship between the “electrical cabling” and “for integrated safety functions, in particular a Safe, Torque, Off safety function” is unclear; hence, the claim is rendered indefinite.   For purposes of examination (as per the Specification (U.S. Patent Publication No. 2020/0218231), pgs. 2-3, par. [0028] and Fig. 

A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “safety functions”, and the claim also recites “ in particular a STO safety function” which is the narrower statement of the limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14, 16 and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication 2016/0124412 A1 (hereinafter Fujita).

As per claim 13, Fujita discloses a system for vehicle body construction, comprising 
a central control unit (Fig. 1, element 2; i.e. master control device) and at least two electrically operated operating devices (Fig. 1, elements RB2 and RB3; i.e. first and second robots), each device (Fig. 1, elements RB2 and RB3; i.e. the first and second robots) has its own control unit (Fig. 1, element 3 and 4; i.e. respective first and second slave control devices) to control movement (pg. 2, par. [0018] and [0019]); and 
a control unit (Fig. 1, element 4; i.e. the second slave control device) of one of the at least two electrically operating devices is connected to the central control unit (Fig. 1, element 2; i.e. the master control device) via the control unit (Fig. 1, element 3; i.e. the first slave control device) of the other one of the two operating devices (pg. 2, par. [0017] and Fig. 1) and the control units of the at least two operating devices operate completely independent of information coming from the central control unit (pg. 2, par. [0018] and [0019]; i.e. “If a slave board 34 is not attached to this extension port the robot controller 31 singly controls the robot RB2.”). 
  
As per claim 14, Fujita discloses the control units (Fig. 1, elements 3 and 4; i.e. the first and second slave control devices) of the operating devices (Fig. 1, elements RB2 and RB3; i.e. the first and second robots) are data processing units that send (Fig. 2, element 364; i.e. via communication units of Ethernet ports), receive (Fig. 2, element 363; i.e. via communication units of Ethernet ports) and process data packets (pg. 2, par. [0018], [0019] and [0022] and Fig. 2, element 311; i.e. via an arithmetic processing unit of a slave control device). 

As per claim 16, Fujita discloses the control unit (Fig. 1, element 3 or 4; i.e. the first or second slave control device) of an operating device (Fig. 1, element RB2 or RB3; i.e. the first or second robots) has two electronic interfaces (Fig. 2, elements 363 and 364; i.e. the communication units of Ethernet ports), the two electronic interfaces either connect to the central control unit and a control unit of another operating device, or connect to a control unit of another operating device and a control unit of a third operating device (pg. 2, par. [0017] and [0022] and Fig. 2, elements 363 and 364). 

As per claim 24, Fujita discloses the control units are embodied, for evaluating process-relevant information of the operating device (pg. 2, par. [0019] and [0022] and Fig. 2, element 311; i.e. via arithmetic processing unit of a slave control device). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of U.S. Patent Publication No. 2021/0016438 A1 (hereinafter Pivac) in further view of U.S. Patent Publication No. 2013/0054724 A1 (hereinafter Yundt) and U.S. Patent Publication No. 2013/0240719 A1 (hereinafter Sato).

As per claim 15, Fujita teaches an electrical cabling (Fig .1, element 6, i.e. a network cable) either between the central control unit and a control unit of an operating device and/or between control units of two operating devices to transfer information (pg. 2, par. [0017], [0020] and [0022]; i.e. transmitting an EtherCat packet per the network cable).

Fujita does not expressly teach an electrical cabling to transfer information as well as supply power and for integrated safety functions, in particular a Safe, Torque, Off safety function operated by the control unit independent of information coming from the central control unit. 
 
	However Pivac, in an analogous art of robotic systems (pgs. 1-2, par. [0012], teaches the missing limitation of an electrical cabling to transfer information as well as supply power (pg. 15, par. [0217] and Fig. 12, element 1289; i.e. “The fieldbus network 

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita to include the addition of an electrical cabling to transfer information as well as supply power to increase system reliability by reducing the amount of cables and number of plugs (Pivac: pg. 1, par. [0011]).

Fujita in view of Pivac does not expressly teach to transfer information for integrated safety functions, in particular a Safe, Torque, Off safety function operated by the control unit independent of information coming from the central control unit. 

	However Yundt, in an analogous art of decentralized drive arrangement for electronic motor drive system (pg. 2, par. [0022] and Fig. 1), teaches the missing limitation of transferring information for integrated safety functions, in particular a Safe, Torque, Off safety function (pgs. 2-3, par. [0016], [0023] and [0024]) for the purpose of sending and receiving signals to/from slave devices using a cable (pg. 2, par. [0023]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Pivac to include the addition of transferring information for integrated safety functions, in particular a Safe, Torque, Off safety function to advantageously enable 

	Fujita in view of Pivac in further view of Yundt does not expressly teach a Safe, Torque, Off safety function operated by the control unit independent of information coming from the central control unit.

	However Sato, in an analogous art of robotic systems (pg. 3, par. [0051]), teaches the missing limitation of a Safe, Torque, Off safety function operated by a control unit independent of information coming from a central control unit (pg. 3, par. [0054]) for the purpose of safety control in an industrial robot (pg. 3, par. [0051] and [0054]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Pivac in further view of Yundt to include the addition of a Safe, Torque, Off safety function operated by a control unit independent of information coming from a central control unit to advantageously secure a worker’s safety (Sato: pg. 1, par. [0012]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of U.S. Patent Publication No. 2018/0095640 A1 (hereinafter Albright).

As per claim 17, Fujita does not expressly teach a graphic user interface for setting variables, including power, torque, angular position and/or speed of the operating device. 

However Albright, in an analogous art of robotic systems (pgs. 1-2, par. [0013]), teaches the missing limitation of a graphic user interface (Fig. 1, element 114 of Fig. 1, element 112; i.e. a user interface of a robot controller) for setting variables, including power (pg. 3, par. [0040] and [0041; i.e. “… parameters can be changed by selecting among a plurality of pictographic representations of parameters that respectively correspond to difference values or settings of the parameter.”) for the purpose of adjusting parameters of a robot controller (pg. 3, par. [0041]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita to include the addition of a graphic user interface for setting variables, including power to desirable provide an operator with parameter selections and/or adjustments in an intuitive graphical manner (Albright: pg. 1, par. [0011]).

As per claim 18, Fujita does not expressly teach the graphic user interface is 
stored as software on the central control unit. 
 
However Albright, in an analogous art of robotic systems (pgs. 1-2, par. [0013]), teaches the missing limitation of the graphic user interface is stored as software on a central control unit (pg. 2, par. [0037]; i.e. programmed instructions) for the purpose of adjusting parameters of a robot controller (pg. 3, par. [0041]).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of U.S. Patent Publication No. 2003/0164200 A1 (hereinafter Czeranna).

As per claim 19, Fujita does not expressly teach the at least two electronically operating devices each have has a worm gear including a worm shaft and worm wheel in order to realize a self-locking effect. 

However Czeranna, in an analogous art of robotic assembly line (pg. 1, par. [0003]), teaches the missing limitation of an electronically operating device (Fig. 4, element 54; i.e. end effector) has a worm gear including a worm shaft and worm wheel in order to realize a self-locking effect (pgs. 3-4, par. [0042]; i.e. “The hard stop is preferably moved by a low power electric or pneumatic motor using a self-locking mechanism such as a worm gear drive or a self-locking lead screw …”) for the purpose of requiring power to move from a stop is less than the power required to move the joint (pgs. 3-4, par. [0042]).   

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita to include the addition of an electronically operating device has a worm gear including a 

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Czeranna to include the addition of each of at least two electronically operating devices, has a worm gear including a worm shaft and worm wheel in order to realize a self-locking effect, since In re Harza 274 F. 2d 669, 671, 124 USPQ 378, 380 (CCPA 1630) found that mere duplication of part (each of at least two electronically operating devices, has a worm gear including a worm shaft and worm wheel in order to realize a self-locking effect) has no patentable significance unless a new and unexpected result is produce (see MPEP 2144.04).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of U.S. Patent Publication No. 2009/0021391 A1 (hereinafter Kamiya).

As per claim 20, Fujita does not expressly teach an electric motor operates the at least two electronically operating device, and in each motor position, the control unit detects either a position, a power, a torque, a speed and/or a temperature of the electric motor. 
 
However Kamiya, in an analogous art of a robotic systems (pg. 1, par. [0003]), teaches the missing limitation of an electric motor (Fig. 2, elements 10-15; i.e. servo motor) operates at least two electronically operating device (pg. 2, par. [0037] and [0038] and Fig. 1, elements 4-9; i.e. a shoulder section, a lower arm, a first upper arm, a 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita to include the addition of an electric motor operates at least two electronically operating device, and in each motor position, a control unit detects a position of the electric motor to reduce a number of signal lines connecting a controller, a plurality of joint control devices, and a hand control device per compartmental processing (Kamiya: pg. 1, par. [0011]).

As per claim 21, Fujita does not expressly teach the electric motor is an alternating voltage servomotor. 

However Kamiya, in an analogous art of a robotic systems (pg. 1, par. [0003]), teaches the missing limitation of the electric motor is an alternating voltage servomotor (Fig. 2, elements 10-15; i.e. servo motors) for the purpose of driving a robot (pg. 2, par. [0037] and [0038] and Fig. 1, elements 4-9; i.e. driving a shoulder section, a lower arm, a first upper arm, a second upper arm, a wrist, and a flange of a robot per use of servo motors).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of U.S. Patent No. 5,296,671 (hereinafter Torii).

As per claim 22, Fujita does not expressly teach the at least two electrically operating devices is embodied to be grease-lubricated. 

However Torii, in an analogous art of a robotic system (col. 1, lines 21-26), teaches the missing limitation of an operating device (Fig. 3, element 16; i.e. a robot arm) is embodied to be grease-lubricated (col. 5, lines 22-27; i.e. greased lubricated gears of the robot arm) for the purpose of providing lubrication to gears of a robot arm (col. 5, lines 22-27).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita to include the addition of an operating device is embodied to be grease-lubricated to advantageously provide constantly lubricated gears to drive a robot arm (Torii: col. 5, lines 22-27).


However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Torri to include the addition of each of the at least two electrically operating devices is embodied to be grease-lubricated, since In re Harza 274 F. 2d 669, 671, 124 USPQ 378, 380 (CCPA 1630) found that mere duplication of part (each of the at least two electrically operating devices is embodied to be grease-lubricated) has no patentable significance unless a new and unexpected result is produce (see MPEP 2144.04).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Sato.

As per claim 23, Fujita does not expressly teach in order to realize safety functions, in particular a Safe, Torque, Off safety function, each data processing unit of the control units and/or an additional data processing unit, that is additionally provided at each operating device, is embodied with software. 

However Sato, in an analogous art of robotic systems (pg. 3, par. [0051]), teaches the missing limitation of in order to realize safety functions, in particular a Safe, Torque, Off safety function, a data processing unit (i.e. a programmable controller (PLC)) of a control unit (Fig. 1, element 5; i.e. controller), is embodied with software (pg. 3, par. [0054] and pg. 4, par. [0059]; i.e. “… controller 5 may serve as the later-stage 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita to include the addition of in order to realize safety functions, in particular a Safe, Torque, Off safety function, a data processing unit of a control unit, is embodied with software to advantageously secure a worker’s safety (Sato: pg. 1, par. [0012]).

The combination of Fujita in view of Sato does not expressly teach in order to realize safety functions, in particular a Safe, Torque, Off safety function, each data processing unit of the control units and/or an additional data processing unit, that is additionally provided at each operating device, is embodied with software.

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Sato to include the addition of each data processing unit of each control unit (i.e. a data processing unit for each control unit), is embodied with software, since In re Harza 274 F. 2d 669, 671, 124 USPQ 378, 380 (CCPA 1630) found that mere duplication of part (each data processing unit of each control unit, is embodied with software) has no patentable significance unless a new and unexpected result is produce (see MPEP 2144.04).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to robotic and safety systems. 

U.S. Patent Publication No. 2018/0294762 A1 discloses a motor control system, a motor controller, and a method for setting a safety function.

U.S. Patent Publication No. 2021/0196408 A1 discloses a robotic surgery system.

European Patent Publication No. EP 3 828 654 A1 discloses a control system including a plurality of controllers that respectively control a plurality of devices including at least robots; and an environment manager that is communicable with the plurality of controllers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117